                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:08-CR-00015-RJC
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 JAMAR TURNER                              )
                                           )

         THIS MATTER is before the Court on the defendant’s pro se motion for a

reduced sentence pursuant to the First Step Act of 2018. (Doc. No. 131).

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court. Here, it appears that the

defendant may be eligible for relief under the Act, (Doc. No. 132: Supplement to

Presentence Report at 2), which is discretionary, First Step Act of 2018, § 404(b), (c),

Pub. L. 115-135 (2018).

         IT IS, THEREFORE, ORDERED that the government shall file a response

to the motion for sentence reduction within fourteen (14) days of the entry of this

Order.

 Signed: May 6, 2019
